Case 9:20-bk-10554-DS               Doc 407 Filed 10/14/20 Entered 10/14/20 11:44:39                     Desc
                                     Main Document     Page 1 of 2



FAEGRE DRINKER BIDDLE & REATH LLP
JEREMY M. PELPHREY (CA Bar #249862)
Jeremy.Pelphrey@faegredrinker.com
RYAN M. SALZMAN (CA Bar #299923)
Ryan.Salzman@faegredrinker.com
1800 Century Park East, Suite 1500
Los Angeles, CA 90067
Telephone:     (310) 203-4000
Facsimile:     (310) 229-1285
Counsel for the Debtors and Debtors in Possession

                        UNITED STATES BANKRUPTCY COURT
                CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

    In re:                                                      Lead Case No. 9:20-bk-10554-DS

    Community Provider of Enrichment Services,                  Jointly Administered With:
    Inc. d/b/a CPES Inc., et al.,
    EIN: XX-XXXXXXX                                             Case No. 9:20-bk-10553-DS
    Novelles Developmental Services, Inc.                       Case No. 9:20-bk-10994-DS
    EIN: XX-XXXXXXX
    CPES California, Inc.                                       Chapter 11 Cases
    EIN: XX-XXXXXXX
                                                                NOTICE OF AUCTION FOR THE
             Debtors.                                           SALE OF CPES INC.’S ASSETS

    [ ] Affects all Debtors                                     Related Docket Nos. 296, 386, 398, 399

    [·] Community Provider of Enrichment Services, Inc. d/b/a
    CPES Inc.
    [ ] Novelles Developmental Services, Inc.
    [ ] CPES California, Inc.

    Debtors and Debtors in Possession

       PLEASE TAKE NOTICE that, on October 5, 2020, the Court entered the Order Granting
Motion for Entry of (I) an Order (A) Authorizing and Approving the Debtor’s Entry Into and
Assumption of the Stalking Horse Asset Purchase Agreement, (B) Authorizing and Approving
Bidding Procedures and Break-Up Fee, (C) Approving Notice Procedures, (D) Scheduling a Sale
Hearing, and (E) Approving Procedures for Assumption and Assignment of Certain Executory
Contracts and Unexpired Leases and Determining Cure Amounts [Docket. No. 386] (the “Bidding
Procedures Order”) approving, among other things, the Bidding Procedures and authorizing the
Debtor to conduct an Auction for the sale of the Debtor’s assets.1



1
 Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
Procedures Order or the Bidding Procedures, as applicable.
Case 9:20-bk-10554-DS                Doc 407 Filed 10/14/20 Entered 10/14/20 11:44:39                Desc
                                      Main Document     Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that on October 7, 2020, the Debtor filed the
Notice of Entered Bidding Procedures Order, Auction Date, and Sale Hearing [Dkt. No. 398] (the
“Sale Notice”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures, the Debtor will conduct the Auction on October 15, 2020, beginning at 10:00 a.m.
(prevailing Pacific Time) via Zoom.2

       PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Order,
Bidding Procedures, Sale Notice, and related documents are available free of charge on the
Debtor’s case website: www.bmcgroup.com/cpes.

    Dated: October 14, 2020                            FAEGRE DRINKER BIDDLE & REATH LLP
                                                       By: /s/ Ryan M. Salzman
                                                       Ryan M. Salzman (CA Bar #299923)
                                                       Ryan.Salzman@faegredrinker.com
                                                       Jeremy M. Pelphrey (CA Bar #249862)
                                                       Jeremy.Pelphrey@faegredrinker.com
                                                       1800 Century Park East, Suite 1500
                                                       Los Angeles, CA 90067
                                                       Telephone: (310) 203-4000
                                                       Facsimile: (310) 229-1285

                                                       Vince Slusher (TX Bar # 00785480)
                                                       1717 Main Street, Suite 5400
                                                       Dallas, Texas 75201
                                                       Telephone: (469) 357-2500
                                                       Facsimile: (469) 327-0860
                                                       Vince.Slusher@faegredrinker.com
                                                       Admitted Pro Hac Vice

                                                       Counsel for the Debtors and Debtors in Possession




2
    Zoom meeting information will be distributed to all Qualified Bidders prior to the Auction.


                                                            -2-
